*709Special Term’s failure to hold an evidentiary hearing on the plaintiffs cross motion for modification of the divorce judgment was not improper since the cross motion was not timely interposed or on the court’s calendar. Similarly, no evidentiary hearing was required on the defendant’s application as some of the relief sought was consented to, this case did not involve a question of whether the plaintiff was guilty of contempt, and the plaintiff did not specifically oppose the request for a counsel fee. Finally, the delay between the court’s oral decision and its signing of a written order does not warrant reversal. Mangano, J. P., Brown, Rubin and Fiber, JJ., concur.